 



FORM OF WARRANT

 

NEITHER THESE SECURITIES NOR THE SECURITIES FOR WHICH THESE SECURITIES ARE
EXERCISABLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS.

 

ALLIQUA, INC.

 

WARRANT

 



Warrant No. [__] Original Issue Dated: April 14, 2014



 

Alliqua, Inc., a Florida corporation (the “Company”), hereby certifies that, for
value received, [_____________] or its registered assigns (the “Holder”), is
entitled to purchase from the Company up to a total of [_________] shares of
common stock, $0.001 par value per share (the “Common Stock”) of the Company
(each such share, a “Warrant Share” and all such shares, the “Warrant
Shares”) at an exercise price equal to $10.50 per share (as adjusted from time
to time as provided in Section 8, the “Exercise Price”), at any time and on or
after October 15, 2014 (the “Initial Exercise Date”), the date that is six
months and one day after the Original Issue Date, and through and including the
date that is five (5) years from the Original Issue Date, or if such day is not
a Business Day (as defined in the Purchase Agreement, as defined below), on the
next preceding Business Day (the “Expiration Date”), and subject to the
following terms and conditions. This Warrant (this “Warrant”) is issued pursuant
to that certain Securities Purchase Agreement, dated as of April 14, 2014, by
and among the Company and the investors signatory thereto (the “Purchase
Agreement”).

 

1. Registration of Warrant. The Company shall register this Warrant, upon
records to be maintained by the Company for that purpose (the “Warrant
Register”), in the name of the record Holder hereof from time to time. The
Company may deem and treat the registered Holder of record of this Warrant as
the absolute owner hereof for the purpose of any exercise hereof or any
distribution to the Holder, and for all other purposes, absent actual notice to
the contrary.

 

2. Registration of Transfers. The Company shall register the transfer of any
portion of this Warrant in the Warrant Register, upon surrender of this Warrant,
with the Form of Assignment attached hereto duly completed and signed, to the
Company at its address specified herein. Upon any such registration of transfer,
a new warrant to purchase Common Stock, in substantially the Form of this
Warrant (any such new warrant, a “New Warrant”), evidencing the portion of this
Warrant so transferred shall be issued to the transferee and a New Warrant
evidencing the remaining portion of this Warrant not so transferred, if any,
shall be issued to the transferring Holder. The acceptance of the New Warrant by
the transferee thereof shall be deemed the acceptance by such transferee of all
of the rights and obligations of a holder of this Warrant.

 

3. Exercise and Duration of Warrant.

 

(a) This Warrant shall be exercisable by the registered Holder at any time and
from time to time on or after the Initial Exercise Date and prior to 5:30 p.m.,
New York City time on the Expiration Date at which time the portion of this
Warrant not exercised prior thereto shall be and become void and of no value.

 



 

 

 

(b) The Holder may exercise this Warrant by delivering to the Company (i) an
exercise notice, in the Form attached hereto (the “Exercise Notice”),
appropriately completed and duly signed, and (ii) payment of the Exercise Price
for the number of Warrant Shares as to which this Warrant is being exercised,
and the date such items are delivered to the Company (as determined in
accordance with the notice provisions hereof) is an “Exercise Date.” The Holder
shall not be required to deliver the original Warrant in order to effect an
exercise hereunder; provided, however, that in the event that this Warrant is
exercised in full or for the remaining unexercised portion hereof, the Holder
shall deliver this Warrant to the Company for cancellation within a reasonable
time after such exercise. In the event of a partial exercise of this Warrant,
execution and delivery of the Exercise Notice shall have the same effect as
cancellation of the original Warrant and issuance of a New Warrant evidencing
the right to purchase the remaining number of Warrant Shares.

 

(c) The Holder shall pay the Exercise Price (i) in cash, by certified bank check
payable to the order of the Company or by wire transfer of immediately available
funds in accordance with the Company’s instructions or (ii) if following the
Initial Exercise Date (x) there is no effective Resale Registration Statement
(as defined in the Purchase Agreement) registering the resale of the Warrant
Shares by the Holder and (y) the Market Price (as defined below) exceeds the
Exercise Price, by means of a “cashless exercise,” by presenting and
surrendering to the Company this Warrant, in which event the Company shall issue
to the Holder the number of Warrant Shares determined as follows.

 

X = Y [(A-B)/A] where:

X = the number of Warrant Shares to be issued to the Holder upon such cashless
exercise;

Y = the number of Warrant Shares with respect to which this Warrant is being
exercised;

A = the Market Price; and

B = the Exercise Price.

 

For purposes of this Section (3), “Market Price” shall mean (i) if the principal
trading market for the Common Stock is a Trading Market (as defined in the
Purchase Agreement), the last reported sale price per share on such Trading
Market on the Trading Day (as defined in the Purchase Agreement) immediately
preceding the Exercise Date and if the Common Stock is not then listed or quoted
on a Trading Market or (ii) if there is no reported sales price on such Trading
Day, then the Market Price shall be determined in good faith by the Board of
Directors of the Company, based on the best information available to it.

 

(d) Notwithstanding anything herein to the contrary, the Company shall not issue
to the Holder, and the Holder may not acquire, a number of shares of Common
Stock upon exercise of this Warrant to the extent that, upon such exercise, the
number of shares of Common Stock then beneficially owned by the Holder and its
affiliates and any other persons or entities whose beneficial ownership of
Common Stock would be aggregated with the Holder’s for purposes of Section 13(d)
of the Exchange Act of 1934, as amended (the “Exchange Act”) (including shares
held by any “group” of which the Holder is a member, but excluding shares
beneficially owned by virtue of the ownership of securities or rights to acquire
securities that have limitations on the right to convert, exercise or purchase
similar to the limitation set forth herein) would exceed ____%1 of the total
number of shares of Common Stock then issued and outstanding (the “Beneficial
Ownership Limitation”). For purposes hereof, “group” has the meaning set forth
in Section 13(d) of the Exchange Act and applicable regulations of the
Securities and Exchange Commission (the “Commission”), and the percentage held
by the Holder shall be determined in a manner consistent with the provisions of
Section 13(d) of the Exchange Act. For purposes of this Section, in determining
the number of outstanding shares of Common Stock, a Holder may rely on the
number of outstanding shares of Common Stock as reflected in (A) the Company’s
most recent periodic or annual report filed with the Commission, as the case may
be or (B) a more recent public announcement by the Company. Upon the written or
oral request of a Holder, the Company shall within two trading days confirm
orally and in writing to the Holder the number of shares of Common Stock then
outstanding. To the extent that the Beneficial Ownership Limitation applies, the
determination of whether this Warrant is exercisable (in relation to other
securities owned by the Holder together with any affiliates) and of which
portion of this Warrant is exercisable shall be in the sole discretion of the
Holder, and the submission of a Form of Exercise Notice shall be deemed to be
the Holder’s determination of whether this Warrant is exercisable (in relation
to other securities owned by the Holder together with any affiliates) and of
which portion of this Warrant is exercisable, in each case subject to such
aggregate percentage limitation, and the Company shall have no obligation to
verify or confirm the accuracy of such determination. The provisions of this
paragraph shall be construed and implemented in a manner otherwise than in
strict conformity with the terms of this Section to correct this paragraph (or
any portion hereof) which may be defective or inconsistent with the intended
Beneficial Ownership Limitation herein contained or to make changes or
supplements necessary or desirable to properly give effect to such limitation.

  

(1) Holder to choose between 9.99% and 19.99%.

 

2

  



 

4. Delivery of Warrant Shares.

 

(a) Upon exercise of this Warrant, the Company shall promptly following the
Exercise Date (but in no event later than three Trading Days after the Exercise
Date) credit such aggregate number of Warrant Shares to which the Holder is
entitled to receive pursuant to such exercise of this Warrant to the Holder’s or
its designee’s balance account with The Depository Trust Company (“DTC”) through
its Deposit Withdrawal Agent Commission system, or if the Company’s transfer
agent for the Common Stock (the “Transfer Agent”) is not participating in the
Fast Automated Securities Transfer Program or if the certificates are required
to bear a legend regarding restriction on transferability, issue and dispatch by
overnight courier to the address as specified in the Exercise Notice, a
certificate, registered in the Company’s share register in the name of the
Holder or its designee, for the number of Warrant Shares to which the Holder is
entitled to receive pursuant to such exercise of this Warrant. The Holder, or
any Person so designated by the Holder to receive Warrant Shares, shall be
deemed to have become the holder of record of such Warrant Shares as of the
Exercise Date, irrespective of the date such Warrant Shares are credited to the
Holder’s DTC account or the date of delivery of the certificates evidencing such
Warrant Shares, as the case may be. For purposes of this Warrant, “Person” shall
mean an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind and “Trading Day” means a day on which the Common Stock is traded on
the principal securities exchange or securities market on which the Common Stock
is then traded.

 

(b) This Warrant is exercisable, either in its entirety or, from time to time,
for a portion of the number of Warrant Shares. Upon surrender of this Warrant
following one or more partial exercises, the Company shall issue or cause to be
issued, at its expense, a New Warrant evidencing the right to purchase the
remaining number of Warrant Shares.

 

5. Charges, Taxes and Expenses. Issuance and delivery of certificates for shares
of Common Stock upon exercise of this Warrant shall be made without charge to
the Holder for any issue or transfer tax, withholding tax, transfer agent fee or
other incidental tax or expense in respect of the issuance of such certificates,
all of which taxes and expenses shall be paid by the Company; provided, however,
that the Company shall not be required to pay any tax which may be payable in
respect of any transfer involved in the registration of any certificates for
Warrant Shares or Warrants in a name other than that of the Holder. The Holder
shall be responsible for all other tax liability that may arise as a result of
holding or transferring this Warrant or receiving Warrant Shares upon exercise
hereof.

 

6. Replacement of Warrant. If this Warrant is mutilated, lost, stolen or
destroyed, the Company shall issue or cause to be issued in exchange and
substitution for and upon cancellation hereof, or in lieu of and substitution
for this Warrant, a New Warrant, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction and customary and
reasonable bond or indemnity, if requested. Applicants for a New Warrant under
such circumstances shall also comply with such other reasonable regulations and
procedures and pay such other reasonable third-party costs as the Company may
prescribe.

 

7. Reservation of Warrant Shares. The Company covenants that it will at all
times reserve and keep available out of the aggregate of its authorized but
unissued and otherwise unreserved Common Stock, solely for the purpose of
enabling it to issue Warrant Shares upon exercise of this Warrant as herein
provided, the number of Warrant Shares which are then issuable and deliverable
upon the exercise of this entire Warrant, free from preemptive rights or any
other contingent purchase rights of persons other than the Holder (after giving
effect to the adjustments of Section 8, if any). The Company covenants that all
Warrant Shares so issuable and deliverable shall, upon issuance and the payment
of the applicable Exercise Price in accordance with the terms hereof, be duly
and validly authorized, issued and fully paid and nonassessable. The Company
will take all such action as may be necessary to assure that such shares of
Common Stock may be issued as provided herein without violation of any
applicable law or regulation, or of any requirements of any securities exchange
or automated quotation system upon which the Common Stock may be listed.

 



3

  

 

8. Certain Adjustments. The Exercise Price and number of Warrant Shares issuable
upon exercise of this Warrant are subject to adjustment from time to time as set
forth in this Section 8.

 

(a) Stock Dividends, Subdivisions or Combinations. If the Company, at any time
while this Warrant is outstanding, (i) pays a stock dividend on its Common Stock
or otherwise makes a distribution on any class of capital stock that is payable
in shares of Common Stock, (ii) subdivides outstanding shares of Common Stock
into a larger number of shares, or (iii) combines outstanding shares of Common
Stock into a smaller number of shares, then in each such case the Exercise Price
shall be adjusted by multiplying the Exercise Price by a fraction of which the
numerator shall be the number of shares of Common Stock outstanding immediately
before such event and of which the denominator shall be the number of shares of
Common Stock outstanding immediately after such event. Simultaneously with any
adjustment to the Exercise Price pursuant to this subsection (a), the number of
Warrant Shares that may be purchased upon exercise of this Warrant shall be
adjusted proportionately, so that after such adjustment the aggregate Exercise
Price payable hereunder for the increased or decreased number of Warrant Shares,
as the case may be, shall be the same as the aggregate Exercise Price in effect
immediately prior to such adjustment to the Exercise Price and the number of
Warrant Shares.

 

(b) Adjustments Upon Reorganization, Reclassification, Consolidation or Merger.
In the event of any (i) capital reorganization of the Company,
(ii) reclassification of the Common Stock of the Company (other than as a result
of a stock dividend or subdivision, split-up or combination of shares),
(iii) consolidation or merger of the Company with or into another Person,
(iv) sale of all or substantially all of the Company’s assets to another Person
or (v) other similar transaction (other than a transaction covered by
Section 8(a)), in each case which entitles the holders of Common Stock to
receive (either directly or upon subsequent liquidation) stock, securities or
assets with respect to or in exchange for Common Stock, this Warrant shall,
immediately after such reorganization, reclassification, consolidation, merger,
sale or similar transaction, remain outstanding and shall thereafter be
exercisable for the kind and number of shares of stock or other securities or
assets of the Company or of the successor Person resulting from such transaction
to which the Holder would have been entitled upon such reorganization,
reclassification, consolidation, merger, sale or similar transaction if the
Holder had exercised this Warrant in full immediately prior to the time of such
transaction and acquired the applicable number of Warrant Shares then issuable
hereunder as a result of such exercise; and, in such case, appropriate
adjustments (in form and substance reasonably satisfactory to the Holder) shall
be made with respect to the Holder’s rights hereunder to insure that the
provisions of this Section 8 shall thereafter be applicable, as nearly as
possible, to this Warrant in relation to any shares of stock, securities or
assets thereafter acquirable upon exercise of this Warrant. The provisions of
this Section 8(b) shall similarly apply to all successive reorganizations,
reclassifications, consolidations, mergers, sales or similar transactions. The
Company shall not effect any such reorganization, reclassification,
consolidation, merger, sale or similar transaction unless, prior to the
consummation thereof, the successor Person (if other than Company) resulting
therefrom, shall assume, by written instrument substantially similar in Form and
substance to this Warrant and satisfactory to the Holder, the obligation to
deliver to the Holder such shares of stock, securities or assets which, in
accordance with the foregoing provisions, the Holder shall be entitled to
receive upon exercise of this Warrant. Notwithstanding anything to the contrary
contained herein, with respect to any corporate event or transaction
contemplated by this Section 8(b), the Holder shall have the right to elect
prior to the consummation of such event or transaction, to exercise this Warrant
in accordance with Section 3(b) instead of giving effect to the provisions of
this Section 8(b) with respect to this Warrant.

 



4

  

 

(c) Calculations. All calculations under this Section 8 shall be made to the
nearest cent or the nearest 1/100th of a share, as applicable.

 

(d) Certificate as to Adjustment. As promptly as reasonably practicable
following any adjustment of the Exercise Price, but in no event later than five
(5) Business Days thereafter, the Company shall furnish to the Holder a
certificate of an executive officer of the Company setting forth in reasonable
detail such adjustment and the facts upon which it is based and certifying the
calculation thereof. No later than five (5) Business Days following the receipt
by the Company of a written request by the Holder, the Company shall furnish the
Holder a certificate of an executive officer certifying the Exercise Price then
in effect and the number of Warrant Shares or the amount, if any, of other
shares of stock, securities or assets then issuable upon exercise of the
Warrant.

 

(e) Notice of Corporate Events. If (i) the Company shall declare a dividend (or
any other distribution in whatever form) on the Common Stock, (ii) the Company
shall declare a special nonrecurring cash dividend on or a redemption of the
Common Stock applicable to all holders thereof, (iii) the Company shall
authorize the granting to all holders of the Common Stock rights or warrants to
subscribe for or purchase any shares of capital stock of any class or of any
rights, (iv) the approval of any stockholders of the Company shall be required
in connection with any reclassification of the Common Stock, any consolidation
or merger to which the Company is a party, any sale or transfer of all or
substantially all of the assets of the Company, or any compulsory share exchange
whereby the Common Stock is converted into other securities, cash or property,
or (v) the Company shall authorize the voluntary or involuntary dissolution,
liquidation or winding up of the affairs of the Company, then, in each case, the
Company shall cause to be mailed to the Holder at its last address as it shall
appear upon the Warrant Register of the Company, at least 20 calendar days prior
to the applicable record or effective date hereinafter specified, a notice
stating (x) the date on which a record is to be taken for the purpose of such
dividend, distribution, redemption, rights or warrants, or if a record is not to
be taken, the date as of which the holders of the Common Stock of record to be
entitled to such dividend, distributions, redemption, rights or warrants are to
be determined or (y) the date on which such reclassification, consolidation,
merger, sale, transfer or share exchange is expected to become effective or
close, and the date as of which it is expected that holders of the Common Stock
of record shall be entitled to exchange their shares of the Common Stock for
securities, cash or other property deliverable upon such reclassification,
consolidation, merger, sale, transfer or share exchange; provided that the
failure to mail such notice or any defect therein or in the mailing thereof
shall not affect the validity of the corporate action required to be specified
in such notice. The Holder shall remain entitled to exercise this Warrant during
the period commencing on the date of such notice to the effective date of the
event triggering such notice except as may otherwise be expressly set forth
herein.

 

9. Fractional Shares. The Company shall not be required to issue or cause to be
issued fractional Warrant Shares on the exercise of this Warrant. If any
fraction of a Warrant Share would, except for the provisions of this Section, be
issuable upon exercise of this Warrant, the number of Warrant Shares to be
issued will be rounded up to the nearest whole share.

 

10. Notices. Any and all notices or other communications or deliveries hereunder
(including without limitation any Exercise Notice) shall be in writing and shall
be deemed given and effective on the earliest of (a) the date of transmission,
if such notice or communication is delivered via facsimile or email at the
facsimile number or email address specified in the Purchase Agreement prior to
6:30 p.m. (New York City time) on a Trading Day, (b) the next Trading Day after
the date of transmission, if such notice or communication is delivered via
facsimile or email at the facsimile number or email address specified in the
Purchase Agreement on a day that is not a Trading Day or later than 6:30 p.m.
(New York City time) on any Trading Day, (c) the Trading Day following the date
of mailing, if sent by nationally recognized overnight courier service, or
(d) upon actual receipt by the party to whom such notice is required to be
given. The address for such notices or communications shall be as set forth in
the Purchase Agreement.

 



5

  

 

11. Warrant Agent. The Company shall serve as warrant agent under this Warrant.
Upon 30 days’ notice to the Holder, the Company may appoint a new warrant agent.
Any corporation into which the Company or any new warrant agent may be merged or
any corporation resulting from any consolidation to which the Company or any new
warrant agent shall be a party or any corporation to which the Company or any
new warrant agent transfers substantially all of its corporate trust or
stockholder services business shall be a successor warrant agent under this
Warrant without any further act. Any such successor warrant agent shall promptly
cause notice of its succession as warrant agent to be mailed (by first class
mail, postage prepaid) to the Holder at the Holder’s last address as shown on
the Warrant Register.

 

12. Registration Rights. The Warrant Shares shall have “registration rights as
described in Section 4.4 of the Purchase Agreement and shall be considered
Registrable Securities (as defined in the Purchase Agreement) thereunder.

 

13. Miscellaneous

 

(a) Subject to compliance with applicable securities laws, this Warrant may be
assigned by the Holder. This Warrant shall be binding on and inure to the
benefit of the parties hereto and their respective successors and assigns.
Subject to the preceding sentence, nothing in this Warrant shall be construed to
give to any Person other than the Company and the Holder any legal or equitable
right, remedy or cause of action under this Warrant. This Warrant may be amended
only in writing signed by the Company and the Holder and their successors and
assigns.

 

(b) The Company will not, by amendment of its governing documents or through any
reorganization, transfer of assets, consolidation, merger, dissolution, issue or
sale of securities or any other voluntary action, avoid or seek to avoid the
observance or performance of any of the terms of this Warrant, but will at all
times in good faith assist in the carrying out of all such terms and in the
taking of all such action as may be necessary or appropriate in order to protect
the rights of the Holder against impairment. Without limiting the generality of
the foregoing, the Company (i) will not increase the par value of any Warrant
Shares above the amount payable therefor on such exercise, (ii) will take all
such action as may be reasonably necessary or appropriate in order that the
Company may validly and legally issue fully paid and nonassessable Warrant
Shares on the exercise of this Warrant, and (iii) will not close its stockholder
books or records in any manner which interferes with the timely exercise of this
Warrant.

 

(c) ALL QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY, ENFORCEMENT AND
INTERPRETATION OF THIS WARRANT SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK. EACH OF THE COMPANY AND,
BY ACCEPTING THIS WARRANT, THE HOLDER HEREBY IRREVOCABLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS SITTING IN THE CITY OF
NEW YORK, BOROUGH OF MANHATTAN, FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR
IN CONNECTION HEREWITH OR WITH ANY TRANSACTION CONTEMPLATED HEREBY OR DISCUSSED
HEREIN (INCLUDING WITH RESPECT TO THE ENFORCEMENT OF THIS WARRANT), AND HEREBY
IRREVOCABLY WAIVES, AND AGREES NOT TO ASSERT IN ANY SUIT, ACTION OR PROCEEDING,
ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF ANY SUCH
COURT, THAT SUCH SUIT, ACTION OR PROCEEDING IS IMPROPER. EACH OF THE COMPANY
AND, BY ACCEPTING THIS WARRANT, THE HOLDER HEREBY IRREVOCABLY WAIVES PERSONAL
SERVICE OF PROCESS AND CONSENTS TO PROCESS BEING SERVED IN ANY SUCH SUIT, ACTION
OR PROCEEDING BY MAILING A COPY THEREOF VIA REGISTERED OR CERTIFIED MAIL OR
OVERNIGHT DELIVERY (WITH EVIDENCE OF DELIVERY) TO SUCH PARTY AT THE ADDRESS IN
EFFECT FOR NOTICES TO IT UNDER THIS AGREEMENT AND AGREES THAT SUCH SERVICE SHALL
CONSTITUTE GOOD AND SUFFICIENT SERVICE OF PROCESS AND NOTICE THEREOF. NOTHING
CONTAINED HEREIN SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT TO SERVE PROCESS
IN ANY MANNER PERMITTED BY LAW. THE COMPANY HEREBY WAIVES ALL RIGHTS TO A TRIAL
BY JURY.

 



6

  

 

(d) The headings herein are for convenience only, do not constitute a part of
this Warrant and shall not be deemed to limit or affect any of the provisions
hereof.

 

(e) In case any one or more of the provisions of this Warrant shall be invalid
or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Warrant shall not in any way be affected
or impaired thereby and the parties will attempt in good faith to agree upon a
valid and enforceable provision which shall be a commercially reasonable
substitute therefor, and upon so agreeing, shall incorporate such substitute
provision in this Warrant.

 

(f) The remedies provided in this Warrant shall be cumulative and in addition to
all other remedies available under this Warrant, at law or in equity (including
a decree of specific performance and/or other injunctive relief), and nothing
herein shall limit the right of the Holder to pursue actual damages for any
failure by the Company to comply with the terms of this Warrant. The Company
acknowledges that a breach by it of its obligations hereunder may cause
irreparable harm to the Holder and that the remedy at law for any such breach
may be inadequate. The Company therefore agrees that, in the event of any such
breach or threatened breach, the holder of this Warrant shall be entitled, in
addition to all other available remedies, to seek an injunction restraining any
breach.

 

(g) No provision hereof, in the absence of any affirmative action by the Holder
to exercise this Warrant to purchase Warrant Shares, and no enumeration herein
of the rights or privileges of the Holder, shall give rise to any liability of
the Holder for the purchase price of any Warrant Shares or as a stockholder of
the Company, whether such liability is asserted by the Company or by creditors
of the Company. Prior to the exercise of this Warrant, the Holder shall not have
or exercise any rights as a stockholder of the Company by virtue of its
ownership of this Warrant.

 

SIGNATURE PAGE FOLLOWS

 



7

  






IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by
its authorized officer as of the date first indicated above.

 

  ALLIQUA, INC.         By:   /s/ Brian Posner     Name: Brian Posner     Title:
Chief Financial Officer

 



8

  



 

FORM OF EXERCISE NOTICE

 

(To be executed by the Holder to exercise the right to purchase shares of Common
Stock under the foregoing Warrant)

 

To Alliqua, Inc.:

 

The undersigned is the Holder of Warrant No. _______ (the “Warrant”) issued by
Alliqua, Inc., a Florida corporation (the “Company”). Capitalized terms used
herein and not otherwise defined have the respective meanings set forth in the
Warrant.

 

1.The Warrant is currently exercisable to purchase a total of ______________
Warrant Shares.

 

2.The undersigned Holder hereby exercises its right to purchase
_________________ Warrant Shares pursuant to the Warrant.

 

3.The Holder intends that payment of the Exercise Price shall be made as (check
one):

 

Cash Exercise _______

 

Cashless Exercise _______

 

4.If the Holder has elected a Cash Exercise, the Holder shall pay the sum of
$________ to the Company in accordance with the terms of the Warrant.

 

5.If the Holder has elected a Cashless Exercise, a certificate shall be issued
to the Holder for the number of shares equal to the whole number portion of the
product of the calculation set forth below, which is ________. The fractional
portion of the product of the calculation set forth below shall be rounded up to
the nearest whole share.

 

X = Y[(A-B)/A]

 

X = the number of Warrant Shares to be issued to the Holder upon such cashless
exercise;
Y = the number of Warrant Shares with respect to which this Warrant is being
exercised;
A = the Market Price; and
B = the Exercise Price

 

6.Pursuant to this exercise, the Company shall deliver to the Holder Warrant
Shares in accordance with the terms of the Warrant.

 

7.Following this exercise, the Warrant shall be exercisable to purchase a total
of __________ Warrant Shares.

 

Dated:      Name of Holder:               (Print)                     By:      
  Name:         Title:  

 



9

  

 

ACKNOWLEDGED AND AGREED TO this ___ day of

 

___________, 20__

 

ALLIQUA, INC.

 

By:         Name:     Title:  

 

 

10

  

  

FORM OF ASSIGNMENT

 

[To be completed and signed only upon transfer of Warrant]

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
________________________________ the right represented by the within Warrant to
purchase ____________ shares of Common Stock of Alliqua, Inc. to which the
within Warrant relates and appoints ________________ attorney to transfer said
right on the books of Alliqua, Inc. with full power of substitution in the
premises.

 

Dated:____________________

 

                          Address of Transferee                                
   



 

 

In the presence of:

 



11

